Citation Nr: 0908079	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected right knee disability. 

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee disability.

3.  Entitlement to service connection for a dental condition 
for VA outpatient treatment purposes.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.
 
5.  Entitlement to service connection for sinusitis/allergy

6.  Entitlement to service connection for acne of the scalp.

7.  Entitlement to service connection for a positive 
tuberculosis skin test.

8.  Entitlement to service connection for a right ankle 
disability.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for exposure to nerve 
gas.

11.  Entitlement to service connection for exposure to CS 
tear gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to 
January 1987 and from January 1990 to July 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2004 and June 2005 rating 
decisions.

In an October 2004 decision, the RO continued 10 percent 
disability ratings for service-connected left and right knee 
disabilities, and denied service connection for a dental 
condition for treatment purposes, for pseudofolliculitis 
barbae, for a nasal/sinus condition, for acne keloidosis of 
the scalp, and for a positive tuberculosis skin test.  The 
Veteran filed a notice of disagreement (NOD) in November 
2004, and the RO issued a statement of the case (SOC) in 
December 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2005.

In November 2004, the Veteran requested a hearing with "the 
Board in person".   However, a January 2005 informal 
conference report associated with the claims file reflects 
that the Veteran cancelled his request for a formal hearing 
and instead, opted for an informal conference with a Decision 
Review Officer at the RO.

In the June 2005 decision, the RO denied service connection 
for bilateral ankle disabilities, for exposure to nerve gas, 
and for exposure to CS tear gas.  The Veteran filed a NOD in 
June 2005 and the RO issued a SOC in October 2005.  The 
Veteran perfected an appeal in November 2005.

The Board's decision on the claims for service connection for 
a dental condition, for a positive tuberculosis skin test, 
for a left ankle disability, for exposure to nerve gas, and 
for exposure to CS tear gas are set forth below.  The 
remaining claims on appeal are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The claim of service connection for dental treatment was 
received in July 2004, and there's no indication in the 
record that the Veteran previously filed a claim for such 
treatment.

2.  The Veteran does not have dental disability resulting 
from combat wounds or service trauma and he was not a 
prisoner of war. 

3.  The Veteran does not belong to any class entitled to VA 
dental treatment 

3.  Although a June 1999 medical records reflect a positive 
PPD test, the medical evidence establishes that the Veteran 
is not currently diagnosed with tuberculosis.

4.  There is no competent medical evidence that the Veteran 
has a current left ankle disability.

5.  There is no competent medical evidence that the Veteran 
has a current disability as a result of exposure to nerve gas 

6.  There is no competent medical evidence that the Veteran 
has a current disability as a result of exposure to CS tear 
gas. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
condition for VA outpatient treatment purposes are not met.  
38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2008).

2.  The criteria for service connection for a positive 
tuberculosis skin test are not met.  38 U.S.C.A. §§ 105(a), 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for exposure to nerve 
gas not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  The criteria for service connection for exposure to CS 
tear gas are not met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claims for service connection 
a dental condition and a positive tuberculosis skin test, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The October 2004 RO rating decision reflects the initial 
adjudication of these claims.  Hence, the August 2004 letter-
which meets all four of Pelegrini's content of notice 
requirement- also meets the VCAA's timing of notice 
requirement.
 
As regards the remaining claims decided herein, in an April 
2005 pre-rating letter, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection for bilateral 
ankle disabilities, for exposure to nerve gas, and for 
exposure to CS tear gas, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence would be obtained by VA, and the need for the 
Veteran to advise VA of and to submit any further evidence 
that is relevant to the claims. The June 2005 RO rating 
decision reflects the initial adjudication of these claims.  
Hence, the April 2005 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.


While the Veteran has not been provided information regarding 
disability ratings and effective dates, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies each of the claims for service 
connection decided herein on appeal, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the claims for service 
connection for a dental condition, a positive tuberculosis 
skin test, a left ankle disability, for exposure to nerve 
gas, and for exposure to CS tear gas. Pertinent medical 
evidence of record includes the Veteran's service treatment 
records from his second period of service, VA medical 
records, and private medical records.  Also of record and 
considered in connection with the appeal is the January 2005 
informal DRO conference report, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

A.  Dental Treatment

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2008).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2008).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether a veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment. Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service. 
VAOPGCPREC 5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); retroactive benefits for those who filed an 
application within one year of April 5, 1983 and were denied 
(Class IIR eligibility); those having a dental condition 
professionally determined to be aggravating a service-
connected condition (Class III eligibility); those whose 
service-connected disabilities are rated at 100 percent or 
who are entitled to a TDIU (Class IV eligibility); those who 
are participating in a rehabilitation program under Chapter 
31 of 38 U.S.C. (Class V eligibility); and those scheduled 
for admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. when medically necessary (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran has submitted a claim for service 
connection for dental treatment purposes.  In this regard, 
the Board notes that in response to the RO's August 2004 
letter requesting the Veteran to specify the exact dental 
disability, the Veteran submitted a letter later that same 
month in which he contended that his condition for dental 
problems relates to the numerous root canals he had during 
service.  The Veteran asserts, essentially, that he was not 
provided with sufficiently adequate dental services in-
service.  He asserts that he had to have major dental surgery 
within a year of leaving service, and that had he been 
provided correct dental service while in service, he would 
not have had to undergo extensive dental work after service.  
He also asserts that the post-service dental surgery, 
consisting of extensive root cleaning of his gum line, should 
have been done while on activity duty.  The Veteran contends 
that he has had to suffer with gum disease ever since service 
and that he had bone loss due to inadequate dental treatment 
in service.  

Dental records from service show that the Veteran did receive 
dental treatment while on active duty, to include scaling and 
polishing, a porcelain fused to metal crown on tooth #4, an 
amalgam filling repair on teeth #15 and 16, and crown and 
bridge for teeth #18 through 20..  Additional dental 
evaluation in service was indicated for tooth #12 as it 
showed weak contact with tooth #11, #8 tooth was prepped for 
bonding resin, and in June 1993 the Veteran complained of 
cold and sweet sensitivity of teeth #4 and #15 which revealed 
tooth #15 with a large amalgam had a crack and it was 
repaired.
Post service private dental records, dated from January 1996 
to January 2004 reflect that the Veteran received treatment 
for gum disease periodontitis and that he underwent dental 
osseous.  These records noted that daily oral health was 
consistently stressed to the Veteran.  He was provided with 
Perio gard for home oral dental care.  Heavy bleeding, 
general plaque and food debris, and edema were noted in 
February 2003.  Early decay of tooth #6 was noted in January 
2004.

Considering the evidence of record in light of the above, the 
Board finds that service connection for dental treatment 
purposes is not warranted.

Here, the Veteran merely asserts that he was not provided 
with proper dental care during service.  He neither alleges 
that he sustained in-service dental trauma nor do his service 
treatment records reflect dental treatment necessitated by 
in-service combat wounds or other in-service trauma.  

The evidence indicates, and the Veteran asserts, that he 
currently has severe periodontal disease.  Since his dental 
condition is not the result of service trauma and he was not 
a prisoner of war (POW), his dental condition can only be 
considered service-connected for the purpose of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. § 
3.381.    

However, in light of the above, the Board finds that the 
Veteran does not meet the Class I, Class II, or Class III 
criteria.  He does not have a service-connected dental 
disability and was not a prisoner of war, as set forth under 
38 C.F.R. § 4.150.  38 C.F.R. § 17.161(a) to (e).  He is not 
entitled to Class IIR (Retroactive), as he did not make a 
prior application for and receive dental treatment.  38 
C.F.R. § 17.161(f).  His dental condition has not been 
clinically determined to be complicating a medical condition 
currently being treated by VA. 38 C.F.R. § 17.161 (g).  He is 
service-connected for bilateral knee disabilities; however, 
his service-connected disabilities are shown to be affected 
by his dental condition.  The Veteran is not receiving 
compensation at the 100 percent (total) level or a TDIU and 
thus is not eligible for dental treatment under Class IV.  He 
is also not eligible for treatment under Class V for any time 
frame as there is no evidence that he has participated or is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Turning to Class VI, there is no evidence of 
record showing that his dental problems are complicating a 
medical condition being treated under 38 U.S.C. Chapter 17 
(i.e. the chapter governing access to, and provision of, VA 
health care) nor has the Veteran made any such allegation.

The Board sympathizes with the Veteran's situation.  However, 
the Board is bound by statutes, regulations, and 
interpretations of such legal authority (see 38 U.S.C.A. § 
7104(c ) (West 2002), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits.

The Board finds that the Veteran has not shown that he has a 
dental disability that falls under the categories of 
compensable dental conditions set forth in 38 C.F.R. § 4.150, 
and the Veteran does not meet the requirements under 38 
C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment under any of the classes of 
eligibility.  Hence, the claim for service connection for 
dental treatment purposes must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Tuberculosis

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for tuberculosis is 
not warranted.

In this regard, a South Carolina State Department of Health 
and Environmental control record reflects that the Veteran 
had a positive tuberculosis skin test in June 1999.  An x-ray 
was negative.  The classification of his tuberculosis was 
that the Veteran had no disease, and the interpretation of 
the physician was noted as essentially negative.  In an 
undated letter from the South Carolina State Department of 
Health and Environmental control, the Veteran was informed 
that he had completed the recommended preventative treatment 
for tuberculosis, from July 1999 to January 2000, and that he 
should not have another tuberculosis skin test because it 
would still be positive even though he had treatment.  

The Board points out that having a positive test result is 
not the same as having a diagnosis of tuberculosis, and a 
positive test result does not constitute a disability. 
The medical evidence reveals that tuberculosis has not been 
diagnosed. The Veteran has consistently contended that he has 
been exposed to tuberculosis and that he had tested positive 
for tuberculosis as stated in an August and November 2004 
letters, but he has never asserted that he has a diagnosis of 
tuberculosis.  Moreover, while the Veteran was requested in 
an August 2004 RO letter to submit evidence showing that 
tuberculosis existed from military service to the present 
time, no evidence has been received.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). Here, the claims 
for service connection for headaches and for a disability 
manifested by leg pain must be denied because the first 
essential criterion for a grant of service connection for 
each claim-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

C.  Left ankle disability

In the Veteran's January 2005 claim, he reported that his 
bilateral ankle disability began in March 1990, during his 
second period of active service.  He contends that this 
condition began in service and has continued since his 
discharge.  

The Board finds that while STRs from the Veteran's second 
period of active service reflect that he injured his right 
foot, there is no evidence of injury to his left foot or 
ankle and no complaints, findings or diagnosis of a left 
ankle condition in service.  

Furthermore, post-service medical records show no complaints 
of, or treatment for, a left ankle disability.  Moreover, 
statements by the Veteran in a December 2005 letter indicate 
that he has received treatment for a right ankle condition of 
"gout", but not for any conditions specific to the left 
ankle.  

Hence, the Veteran's written statements and the medical 
evidence of record do not support a finding that the Veteran 
has ever been diagnosed with a left ankle disability, and 
neither he nor anyone acting on his behalf has presented or 
identified any medical evidence that he, in fact suffers from 
a left ankle disability.

Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin, 155 F. 3d 
1353; Brammer, 3 Vet. App. at 225.

D.  Exposure to nerve gas and to CS tear gas

The Veteran complains of exposure to nerve gas and CS tear 
gas four times a year while a training officer during his 
second period of military service.   In a May 2005 letter, 
the Veteran stated that he was advised to put this 
information in his file in case something happens in the 
future.  The Veteran has not specified the disability he 
seeks for service connection as due to exposure to nerve gas 
and CS tear gas. 

The Veteran's service treatment records document that the 
received various vaccinations; however, these records reflect 
no complaints, treatment, or diagnosis of any disorder 
related to exposure to nerve gas or CS tear gas.  

Post-service medical records are negative for complaints, 
treatment or diagnosis of any disorder related to exposure to 
nerve gas or CS tear gas.  

Even if the Board was to accept, as credible, the Veteran's 
assertions of exposure to nerve gas and CS tear gas during 
his second period of active military service, there is no 
evidence suggesting that the Veteran was evaluated for 
symptoms of any condition due to exposure to nerve gas and CS 
tear gas.  Furthermore, post-service medical evidence does 
not support a finding that the Veteran has a current 
disability upon which to predicate a grant of service 
connection.

Hence, the medical evidence of record fails to show that the 
Veteran has, or ever has had, a disability due to exposure to 
nerve gas and CS tear gas, and neither the Veteran nor anyone 
acting on his behalf has presented or identified any existing 
medical evidence or opinion that supports a finding of such 
disabilitie(s).  Furthermore, as noted above, the Veteran 
indicated in a May 2005 letter that he was making these 
claims for service connection in case he developed a 
condition in the future.  However, where, as here, competent 
evidence does not establish that the Veteran has a current 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claims for 
service connection for exposure to nerve gas and for exposure 
to CS tear gas must be denied because the first essential 
criterion for a grant of service connection- evidence of a 
claimed disability-has not been met.

C.  All disabilities

In addition to the medical evidence, in adjudicating each 
claim decided herein, the Board has considered the assertions 
advanced by the Veteran, as well as those advanced by his  
representative on his behalf, however, none of this evidence 
provides a basis for allowance of any of the claims.  As 
indicated above, each claim turns on the fundamental medical 
matter of whether the Veteran has the claimed disability-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess appropriate medical training 
and expertise, neither the Veteran, nor his representative, 
is competent to render a probative (i.e., persuasive) opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each of the 
claims, that doctrine is not for application, and the 
Veteran's claims for service connection for a dental 
condition for VA outpatient treatment purposes, for a 
positive tuberculosis skin test, for a left knee disability, 
for exposure to nerve gas, and for exposure to CS tear gas, 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a dental condition for outpatient 
treatment purposes is denied.

Service connection for a positive tuberculosis skin test is 
denied.

Service connection for a left ankle disability is denied.

Service connection for exposure to nerve gas is denied.

Service connection for exposure to CS tear gas is denied.


REMAND

The claims file reflects that further RO action on the 
remaining claims on appeal is warranted.

As indicated above, the Veteran had two periods of active 
duty, from February 1982 to January 1987 and from January 
1990 to July 1993, with additional service in the Army 
Reserve from January 1987 to December 1989.  However, only 
the service treatment records from the Veteran's second 
period of active duty have been associated with the claims 
file.

In November 2004 and in April 2005, the RO made a request to 
the National Personnel Records Center (NPRC) for the 
Veteran's complete medical records for his period of service 
from February 1982 to January 1987 and any reserve records 
for 1987 to 1989.   In April 2005 and in July 2005, the NPRC 
responded that there were no service treatment records on 
file; however, in July 2005, the NPRC provided duplicate 
copies of a 1988 appointment physical copies from a 
microfiche.
 
In an April 2005 correspondence, the Veteran stated that his 
service treatment records from his first period of service 
from 1982 to 1987 were kept at Fort Polk, Louisiana, and were 
to be sent to his Reserve Unit in Charleston, South Carolina.   
The Veteran's DD214 for the Veteran's first period of service 
shows that he was assigned to HHC, 4th BN, 6th INF, 5th INF 
DIV at Fort Polk, Louisiana.   In June 2005, the Veteran 
submitted official military letters showing that the address 
for his Reserve Unit, the 3289th U.S. Army Reserve Forces 
School, was 3294 Ashley Phosphate Road, Suite 1b, North 
Charleston, South Carolina 29418-8465.  The Veteran attempted 
to mail a letter to his Reserve Unit at the address, but a 
copy of the envelope shows that it was returned by the Post 
Office, unable to forward. The Board also notes that the 
Veteran's DD214 shows after his first period of active 
military service in January 1987, the Veteran's command was 
transferred to 3289 USAR School (120 ARCOM) P.O. Box  9512, 
Hananan, South Carolina 29410.   

In light of the missing STRs from the Veteran's first period 
of active military service and his service as a member of the 
U.S. Army Reserve, and the fact that alternative means exist 
to search for the missing service records, the Board is of 
the opinion that another attempt to obtain the Veteran's STRs 
is warranted.  The RO should again request that the National 
Personnel Records Center (NPRC) (who indicated in a November 
2005 response that they have a personnel microfiche 
containing some of the Veteran's service records), the 
Veteran's Army Reserve Unit, the Army Reserve Personnel 
Center (ARPERCEN), the South Carolina Adjutant General, 
and/or the appropriate service department to provide the 
Veteran's complete service medical and personnel records.  
The RO is reminded that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile. See 38 C.F.R. § 3.159(c).  If no records are 
available, that fact should be documented, in writing, in the 
record, and the Veteran should be provided notice of that 
fact.

With respect to the claims for service connection for a 
nasal/sinus condition, pseudofolliculitis barbae, and acne 
keloidosis of the scalp, the Veteran attributes the onset of 
these disabilities during service and that they have 
continued since discharge.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service. See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id. See also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Board notes that a 1988 private medical record, prior to 
the Veteran's second period of active service, reflects an 
impression of pseudo folliculitis and acne keloidosis.  On 
entrance for the Veteran's second period of active military 
service in January 1990, he was assessed with chronic 
seasonal rhinitis with sinus headaches and skin disease, 
acne.  Thus, while the record indicates that the Veteran had 
pre-existing nasal/sinus conditions, pseudo folliculitis, and 
acne keloidosis when he entered his second period of active 
service, it does not include sufficient evidence to resolve 
these claims on appeal, since there are missing STRs and the 
Veteran has never been afforded VA examinations to obtain a 
medical opinion

With regards to the Veteran's claim for service connection 
for a right ankle disability, the Board notes that an August 
1991 STR shows that the Veteran fell in a hole while running 
and he was assessed with a sprained right foot.  The Veteran 
asserts that his currently diagnosed right ankle conditions 
are related to his injury in service.  A June 2005 Providence 
Hospital medical record reflects that the Veteran was seen 
for complaints of right ankle pain.  X-rays revealed soft 
tissue swelling along the lateral malleolus.  No fractures 
were seen.  He was assessed with probably gout.  Under these 
circumstances, the Board finds that examination of the 
Veteran to obtain an opinion on the medical nexus question 
would be helpful in resolving the claim for service 
connection for a right ankle disability.  

Under the circumstances of each claim, as noted above, the 
Board finds that a VA medical examination to obtain a medical 
opinion in connection with each claim-based on full 
consideration of all pertinent evidence-is warranted to 
fulfill VA's duty to assist.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2007).

In regards to the claims for higher ratings, the Veteran 
contends that his service-connected right and left knee 
disabilities are more severe than reflected in the current 10 
percent disability ratings assigned to each knee.  He 
furthers that each knee disability has worsened.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected right and left 
knee disabilities, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
each service-connected disability under consideration.   See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic, respiratory, and dermatology examinations, by 
appropriate physicians, at a VA medical facility.   The 
Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of the original claims for service connection (as such 
claims will be decided on the basis of evidence of record) 
and shall result in a denial of the claims for increase.  See 
38 C.F.R. § 3.655 (a), (b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
Columbia VA Medical Center (VAMC), dated from January 1999 to 
June 2000. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records from the Columbia 
VAMC, since June 2000, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
prior to arranging for the Veteran to undergo examinations, 
the RO should afford the Veteran another opportunity to 
present information and/or evidence pertinent to each of his 
claims remaining on appeal.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO also should invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), as appropriate. The RO should 
also provide notice of the current legal authority governing 
the burden of proof in claims involving aggravation of a pre-
existing disability-specifically, VAOPGCPREC 3- 2003 (July 
16, 2003) and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In its letter to the Veteran, the RO should specifically 
request that the Veteran provide authorization to enable VA 
to obtain pertinent outstanding treatment records from his 
non-VA health care providers who provided treatment for his 
knees, right ankle, nasal/sinus condition, pseudo 
folliculitis, and acne keloidosis,, as identified in a VA 
Form 21-4142 and attached letter that he submitted to the RO 
in July 2004. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

When readjudicating the claims for higher ratings for right 
and left knee disabilities, the RO should be mindful of the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259, 
261(1994), as well as VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
which allows claimants who have arthritis and instability of 
the knee to receive separate disability ratings under 
Diagnostic Code 5010 (traumatic arthritis) and Diagnostic 
Code 5257 (recurrent subluxation or lateral instability).  In 
addition, the RO's readjudication of this appeal should 
consider the guidance provided in VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004), in which VA General Counsel held that 
separate disability ratings may be assigned under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension) for the same knee.  Also, the RO 
should consider the assignment of "staged ratings" pursuant 
to the Court's decision in Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Furthermore, the RO should also adjudicate 
whether the claims for higher ratings meet the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).
Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should again contact the NPRC, 
the Department of the Army, the Veteran's 
Army Reserve Unit (to include the 
addresses referenced above), the Army 
Reserve Personnel Center (ARPERCEN), the 
South Carolina Adjutant General  and any 
other appropriate source  to request all 
outstanding service treatment records 
from the Veteran's first period  of 
service from February 1982 to January 
1987 and his service in the Army Reserve 
from January 1987 to December 1989. The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
or received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.

If any records sought are not obtained, 
the RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken

2.  The RO should obtain from the 
Columbia VAMC all records of evaluation 
and/or treatment for the Veteran's right 
and left knees, right ankle, sinuses, and 
skin  since June 2000.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

3.  The RO should furnish to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims remaining on appeal that is 
not currently of record.  The RO should 
specifically request that he provide 
sufficient information and authorization 
to obtain all outstanding medical records 
from private health care providers that 
he identified in a July 2004 VA Form 21-
4142 and attached letter, who provided 
treatment for his knees, right ankle, 
nasal/sinus condition, pseudo 
folliculitis, and acne keloidosis

In addition, the notice letter should 
inform the appellant of the information 
and evidence needed to establish service 
connection for a pre-existing disorder 
beyond its natural progression, 
consistent with.VAOPGCPREC 3- 2003 and 
Wagner.

The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).  The 
RO's letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.   If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the Veteran's response 
has expired, the RO should arrange for 
the Veteran to undergo VA orthopedic, 
respiratory or ear, nose and throat 
(ENT), and dermatology examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the Veteran, and 
the  examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished  (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

Orthopedic examination - The orthopedic 
examiner  should conduct range of motion 
studies of the right and left knees 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the right and left 
knee is observed, the examiner should 
comment on the extent of pain, and 
indicate at which point pain begins.  
Tests of joint motion against varying 
resistance should be performed on both 
knees.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  In addition, 
the physician should indicate whether, 
and to what extent, the Veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible; the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

The physician should also identify all 
impairments affecting the right and left 
knees.  He or she should specifically 
indicate whether arthritis is present 
(confirmed by x-ray), and whether there 
is recurrent subluxation or lateral 
instability or varus disability of the 
right and left knee (and, if so, whether 
such is best characterized as "slight," 
"moderate," or "severe").  The physician 
should also indicate whether there is 
ankylosis.

In addition, the orthopedic examiner 
should specifically identify all 
disability affecting the right ankle.  
With respect to each diagnosed ankle 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated during the 
Veteran's active service. In rendering 
the requested opinion, the physician 
should specifically consider and discuss 
all evidence, including the service 
medical records and post-service 
treatment.

If arthritis is found, the examiner 
should indicate whether arthritis had its 
onset within one year of the Veteran's 
discharge from service.  

Dermatology examination -  With respect 
to all diagnosed dermatological 
disorders, to include pseudofolliculitis 
barbae and keloidosis of the scalp - if 
appropriate, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
Veteran has a current dermatological 
disability that was incurred in or 
aggravated by service.  The examiner 
should specifically address whether any 
current disability (a) pre-existed 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the Veteran's 
service.  In providing the requested 
opinion, the examiner should consider and 
address the findings of the 1988 private 
medical record and January 1990 entrance 
physical examination reports.

Respiratory or ENT examination - The 
physician should clearly identify all 
current disability(s) involving the 
Veteran's sinuses, to include previously 
diagnosed chronic rhinitis with sinus 
headaches and sinusitis, if appropriate. 
The examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the Veteran has a 
current sinus or chronic allergy 
disability that was incurred in or 
aggravated by service.  The examiner 
should specifically address whether any 
current disability (a) pre-existed 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a result 
of service; and, if not (c) is otherwise 
medically related to the Veteran's 
service.  In providing the requested 
opinion, the examiner should consider and 
address the findings of the Veteran's 
January 1990 entrance physical 
examination reports.

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal.  If the Veteran fails to 
report to any examination scheduled, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 (a),(b), as 
appropriate.  

Otherwise, the RO should consider each 
claim in light of all pertinent evidence 
and legal authority, to include all 
applicable diagnostic codes under 38 
C.F.R. § 4.71a for rating the knee, and 
expressly address whether separate, 
compensable ratings for arthritis and for 
instability, and/or for limited flexion 
and for limited extension are warranted, 
pursuant to the above-cited legal 
authority, as well as whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted.  In addition, the 
RO should specifically document its 
consideration of whether referral for an 
extra-schedular rating pursuant to 38 
C.F.R. § 3.321 is warranted. 

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


